Citation Nr: 0933984	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-00 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
spinal meningitis.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from April 1953 to 
April 1955.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  This matter was initially before the Board in 
January 2007, at which time it remanded the issues currently 
on appeal for further evidentiary development.  At this time, 
the case has returned to the Board and is again ready for 
appellate action.

The Veteran was scheduled to present testimony before a 
Veterans Law Judge (VLJ) at a hearing at the RO in December 
2006; however, he canceled the hearing in November 2006 due 
to illness.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for spinal meningitis in a July 1993 rating decision.  The 
Board confirmed this rating decision in a September 1995 
decision, and the Veteran did not appeal the Board decision.  

2.  The additional evidence received since the September 1995 
Board decision is either cumulative or redundant of evidence 
previously considered, or does not bear directly and 
substantially upon the specific matter under consideration, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  There is medical evidence of current headaches.

4.  There is evidence of treatment for a possible migraine 
headache on a one-time basis during service.

5.  There is no evidence that the Veteran suffered from 
migraine headaches for many years after service.  

6.  There is no probative evidence of a link between the 
Veteran's headaches and his military service.


CONCLUSIONS OF LAW

1.  The September 1995 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. §§ 20.302, 20.1100 (2008). 

2.  New and material evidence has not been received since the 
September 1995 Board decision to reopen the claim for service 
connection for spinal meningitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2001, 
April 2001, December 2002, and May 2007.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In addition, with regard to new and material evidence, the 
May 2007 notice letter is compliant with the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, VCAA letters from the RO dated in March 2006 and 
May 2007 further advised the Veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, he has received all required notice in this 
case, such that there is no error in content. 

However, because the VCAA letters as required under Dingess 
and Kent, supra, were not provided until after the issuance 
of the initial rating decision on appeal, there is a timing 
error as to the notice letters provided.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the aforementioned VCAA 
notice was provided in March 2006 and May 2007, after 
issuance of the initial unfavorable AOJ decision in June 
2001.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
February 2001, April 2001, and December 2002, followed by 
subsequent VCAA, Dingess, and Kent notice in March 2006 and 
May 2007, the RO readjudicated the claim in two SSOCs dated 
in May 2008 and September 2008.  Thus, the timing defect in 
the notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records from 1992 to 2008.  Private medical records also have 
been associated with the claim file.  The Veteran and his 
representative also submitted several statements in 
connection with his claim.  The Veteran also has been 
provided a VA examination in connection with his claim.  
Further, the Veteran was provided an opportunity to provide 
testimony before a Veterans Law Judge in December 2006, but 
he canceled the hearing due to illness.  Thus, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.
    
Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2007 remand.  Specifically, the 
RO was instructed to provide the Veteran with notice as 
required by Dingess and Kent, supra; and to provide the 
Veteran with a VA examination to determine the nature and 
etiology of his alleged migraine headaches, including a 
determination as to whether or not they began in service.  
The Board finds that the RO has complied with these 
instructions, and the April 2008 VA examination report 
substantially complies with the January 2007 Board remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - New and Material Evidence

The RO previously denied service connection for spinal 
meningitis in a July 1993 rating decision.  This denial was 
affirmed by a September 1995 Board decision.  The Veteran did 
not appeal that decision; thus, the September 1995 Board 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 
20.1100.    

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(in effect prior to August 29, 2001).  In determining whether 
evidence is new and material, the credibility of the evidence 
in question is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board denied service connection for spinal meningitis in 
the aforementioned September 1995 decision because evidence 
at the time did not show that the Veteran developed spinal 
meningitis in service or thereafter.  

Evidence of record at the time of the September 1995 Board 
decision consisted of the Veteran's original claim 
application; his STRs for his period of active service from 
April 1953 to April 1955, including morning sick reports; a 
certificate of military service; and VA treatment records 
dated from April 1992 to December 1992.  

The additional evidence received since the September 1995 
Board decision consists of VA treatment records dated from 
1992 to 2008; private treatment records from Dr. R.M., dated 
in 2001; and statements from the Veteran and his 
representative.    

Upon a review of the additional evidence received since the 
September 1995 Board decision, the Board finds that VA 
treatment records dated in 1992 are redundant of the evidence 
that was previously of record as they already had been 
associated with the claims file at the time of the September 
1995 Board decision.  Further, statements by the Veteran and 
his representative, including statements associated with his 
notice of disagreement and substantive appeal, are cumulative 
of evidence that was previously of record.  The Board finds 
that these statements merely repeat and summarize the 
Veteran's contentions that he developed meningitis in service 
and currently has meningitis that is related to his military 
service.  Cumulative or redundant evidence is not new and 
material.    

In this regard, as a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the remaining medical evidence, the Board 
finds that, although this evidence is "new" and not 
cumulative or redundant of the record at the time of the 
September 1995 Board decision, it is not "material" within 
the meaning of 38 C.F.R. § 156(a).  Specifically, private 
treatment records from Dr. R.M., dated in 2001, and VA 
treatment records dated from 1993 to 2008, in no way bear 
directly or substantially upon the matter under 
consideration.  Rather, the private treatment records from 
Dr. R.M., pertain to treatment for headaches, and the VA 
treatment records pertain to treatment for a variety of 
illnesses, none of which includes spinal meningitis.  Thus, 
these records are not material within the meaning of 38 
C.F.R. 
§ 156(a).      

Additionally, the remaining evidence, either by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  In this regard, the VA treatment 
records dated from 1993 to 2008 and the private treatment 
records from Dr. R.M., dated in 2001, provide ample proof of 
treatment for several other illnesses, including headaches, 
hypertension, and cancer, but none of these records show a 
current diagnosis of, or treatment for, spinal meningitis or 
that the Veteran was diagnosed with spinal meningitis during 
service.  Thus, the mere documentation of treatment for other 
illnesses unrelated to the Veteran's spinal meningitis many 
years after service is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 
§ 3.156(a).  
      
Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for spinal meningitis; the claim is not 
reopened.  38 U.S.C.A.  § 5108.  Moreover, inasmuch as the 
Veteran has not fulfilled this threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he contracted, and was 
hospitalized for, spinal meningitis in 1954 during service 
and has suffered from headaches since undergoing a spinal tap 
at the time.  See, e.g., the Veteran's statements dated in 
December 2002 and June 2007, VA Form 9 dated in January 2003, 
and VA examination report dated in April 2008.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a VA examination in April 2008 revealed that the 
Veteran currently suffers from headaches.  Further, post-
service medical records show treatment for varying diagnoses 
of headaches, including tension headaches, occipital nuchal 
headaches, and rebound headaches.  Thus, there is sufficient 
evidence of a current diagnosis of headaches.  

In service, a review of the Veteran's STRs reveals that, in 
September 1954, he sought treatment for complaints of a 
severe headache followed by episodes of nausea and vomiting.  
On examination, the headache was completely relieved by 
flexion and gentle palpation of the posterior cervical area.  
The headaches returned with meningeal signs on flexion and 
straight leg raising; however, the significance of that 
sequence of movements and the results were difficult to 
calculate.  The Veteran was put under observation for 
possible mononucleosis.  A spinal tap was performed, the 
results of which revealed clear free flowing fluid.  The 
examiner commented that the episode could have been a 
migraine episode with unilateral headache and vomiting.  Upon 
discharge, it was noted that no disease was found. Further, 
it is of significance that, despite the Veteran's assertions 
that he has suffered from headaches since September 1954, his 
separation examination in April 1955 contains no reference to 
headaches or any related symptoms or disorders.   

Post-service, despite the Veteran's assertions that he has 
suffered from headaches since service, evidence of record 
shows that he initially sought treatment for headaches in 
March 1992, a period of approximately 37 years since 
discharge from service.  See VA treatment record dated in 
March 1992.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
although the Veteran is competent to report headaches and 
treatment for headaches since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of headaches until many decades after 
discharge, indications that provide evidence against the 
claim.  The lack of treatment for headaches for so many years 
was also noted by a VA physician during an initial neurology 
consult in April 2003, when the treating VA physician 
indicated that it "is of interest that [the Veteran] is now 
referred approximately 50 years later after onset of his 
headache for treatment."  See VA neurology note dated in 
April 2003.  It follows, therefore, that the Board finds no 
evidence of non-chronic headaches in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current headaches and his 
active military service, the findings of the April 2008 VA 
examiner provide strong evidence against the claim.  The VA 
examiner initially provided a detailed chronology of the 
Veteran's treatment history for his headaches, including his 
treatment for a possible migraine episode in September 1954, 
noting the symptoms reported and diagnoses for each 
treatment.  The VA examiner also noted the complete lack of 
treatment records from 1954 to 1992.  Thereafter, following a 
thorough examination of the Veteran, the VA examiner 
indicated that the claims file does not support a diagnosis 
of chronic migraine headaches as the Veteran's clinical 
symptoms are not consistent with those of migraine headaches.  
The VA examiner noted that the Veteran's recent care 
providers have labeled his headaches as tension headaches, 
"cervicalgia" related to cervical spondylosis causing 
occipital nuchal headaches, or rebound headaches from chronic 
narcotics.  It was further noted that there appeared more 
evidence for rebound headaches if the Veteran missed his 
narcotic pain medication.  Given the findings, the VA 
examiner concluded that it would be speculative to state that 
the Veteran's current headaches are related to his military 
service.  See VA examination report dated in April 2008.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim for 
direct service connection.  
 
Further, no medical evidence supports the assertion that the 
Veteran's current headaches are related to his military 
service.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA 
or submitted by the Veteran link his current headaches to his 
military service; these medical reports simply do not in any 
way associate his headaches with his military service.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for migraine headaches as they reveal headaches 
that began years after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of migraine 
headaches over time, he is not competent to render an opinion 
as to the medical etiology of his current headaches, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.




ORDER

As no new and material evidence has been received, the claim 
for service connection for spinal meningitis is not reopened.  
The appeal is denied.

Service connection for migraine headaches is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


